Case 3:17-cv-01362 Document 1355-15 Filed 05/15/21 Page 1 of 2 PageID #: 53207




       Exhibit 15
                     Case 3:17-cv-01362 Document 1355-15 Filed 05/15/21 Page 2 of 2 PageID #: 53208
      ,,"""'"""'
        ~~-:-:-. ~:~~ ..../:r
                           ;
                 ~l''::"• .,:'.,
                        .,
                                   Federal Register / Vol. 62, No. 223 / Wednesday, November 19, 1997 / Notices                          61829

       the extraction of other minerals. This            SUPPLEMENTARY INFORMATION:                      In accordance with the Federal
       informacion will be used by che                     Scope: Regulated persons are required      Advisory Corrrrnittee Act, all meetings of
       regulatory authorities to make thac               to report suspicious regulated               the Task Force shall be open to the
       determination.                                    transactions to DEA pursuant to 21 CFR       public with notice of times and
         811rea11 Form Nnmber: None.                                                                  locations appearing in the Federal
                                                         1310.0S(a)(l) and 21 U.S.C. 830(b)(ll(A).
         Frequency of Collection: Once and                                                            Register. Interested parties shall be
                                                         In the past. DEA has had general
       annually thereafter.                                                                           permitted to attend meetings, appear
             Description of Respondents:                 guidelines which were published in the
                                                         Chemical Handlers' Manual as to what         before the Task Force and present
       Producers of coal and other min erals.                                                         limited verbal statements, and file
          Tote! Annue! Responses: 78.                    crmsr itured a suspicious chemical order
                                                         The Comprehensive Metharnphetamine           written staterrrents with Task Force
         Total Annual Burden Hours: 733.
                                                         Control Act of 1996 (MCA) mandated           members. Written statements will be
         Dated: November 12, 1997                                                                     taken at any time during the meeting
                                                         the establishmenc of the Suspicious
       Richard G. Bryson,                                                                             and distribuced to the Task Force as
                                                         Orders Task Force with the express
       Chief, Division of Regulatory Support.            purpose of developing proposals chat         soon as feasible. Presenters of written
       [FH Doc. !:17-~0305 Filed l l-18-!:l7; 8:45 am)   further define a suspicious order The        statements are requested to provide 25
        BILLING CODE 4310--05-M                          scope of discussion of this Task Force       copies of the statement to expedite
                                                         shall be limited to enhancements and         distribution to the Task Force members.
                                                         clarifications of what constitutes a         If the presenter does not/can not
        DEPARTMENT OF JUSTICE                            suspicious chemical order that needs to      provide the requested copies. the
                                                         be reported to DEA.                          Designated Federal Official (DFO) will
        Drug Enforcement Administration                     Membership: In accordance with the        make the copies and the Task Force will
                                                         provisions of the MCA, this Task Force       consider thP. statP.mP.nt when the copies
        [DEA Number 170N]
                                                         will be composed of appropriate              are available. Verbal comm ents may be
       Task Force on Suspicious Orders                   personnel with experience in                 limited in time by the DFO to insure
                                                         investigating and prosecuting illegal        adequate opportunity for testimony by
        AGENCY: Drug Enforcement                                                                      as many presenters as possible.
        Adminisrrarton (DEA), Justice.                   transactions of listed chemicals and
                                                         supplies. and representatives from the          The Task Force will be advisory only
       ACTION: Notice of establishment of Task                                                        and will provide its report to the
                                                         chemical and pharm aceutical
        Force on Suspicious Orders.                                                                   Attorney General.
                                                         industries.
       SUMMARY: ln accordance with the                      The Task Force will consist of 20            Dated: Novernber 10. 1997
       provisions of the Federal Advisory                members nominated by the chairman of         John H. King,
       Comm ittee Act. 5 U.S.C. App. 2 (1972).           the Task Force from relevant industry/       Ueputy Assistant Administrator, Otiice of
        and 41 CPR JOl-6.1001-6.1035 (1992).             trade associations and state and local       Diversion Control.
       the Administrator of the Drug                     law enforcement agencies. The                [FR Doc. 97-30275 Filed 11-18-97; 8:45 am)
       Enforcement Administration (DEA),                 composition of the Task Force shall be:      BILLING CODE 4410-09-M
       with rhe concurrence of the Attorney              Two members from the DEA
       General, is establishing a Task Force on             investigative workforce
       Suspicious Orders for the purpose of              One member from the U.S. Attorney's           DEPARTMENT OF JUSTICE
       cleveloping proposals to define                      Office, Southern Disrrtct of California
       suspicious orders of listed chemicals             One member from the International            Drug Enforcement Administration
       which can be used by registrants in                  Association of Chiefs of Police           [DEA NUMBER 171 NJ
       cien'?nnining if an order is a suspicious         One member from The National
       order which must be reported to the                  Association of Diversion Investigators    Task Force on Suspicious Orders
       DEA.                                              One member from the California Bureau        Meeting
          The Task Force is authorized by                   of Narcotics Enforcement
       Public Law 104-237, Section 504 of                One member from the Missouri Stare           AGENCY: Drug Enforcement
       Subtitle V, Education and Research, the              Highway Patrol                            Administration (DEA). Justice.
       Comprehensive Methamphetamine                     One member from the Missouri                 ACTION: Notice of Meeting.
       Control Act of 1996 (the MCA). The                   Attorney Genera I's Office
       specific provisions of the Act state that:        One member from the National                 SUMMARY: Pursuant to Section 10 (a) (2) of
          The Task Force shall be responsible               Associatton of Boards of Pharmacy         che Federal Advisory Committee Act
       for providing the Attorney General with           One member from the National                 (Pub. L. 92-463), as amended, notice is
       recommendations, advice. and                         Association of State Controlled           hereby given that a meeting of the
       proposals for the establishment of such              Substances Authorities                    Suspicious Orders Task Force will be
       guidelines that will adequately define            Two members from the Chemical                held on December 16-17. 1887 The
       suspicious orders of listed chemicals.               Manufacturers Association                 panel will meet from 9:00 a.m. to 5:00
       The Task Force shall limit its area of            Two members from the National                p.m. both days at The Marriot Residence
       consideration to domestic issues                     Association of Chemical Distributors      Inn. 550 Army Navy Drive. Arlington,
       regarding suspicious orders.                      One member from the national Non-            Virginia 22202.
       DATES: This Task Force is effective                  Prescription Drug Manufacturers'            This meeting will be open to the
       September 3, 1997                                    Association                               public on a space available basis. Any
        FOR FURTHER INFORMATION CONTACT:                 Four members from the wholesale and          interested person may observe meetings
        Michael Leser, Program Analyst, Liaison             retail pharmaceutical marketing           or portions thereof and shall be
        and Policy Section. Office of Diversion             associations                              permitted to participate in the
        Control, Drug Enforcement                           The chairman of the Task Force shall      discussions at the discretion of the
        Administration, Washington, D.C.                 reserve the right to add up to two           meeting chairman and with the
        20537. Telephone (202) 307-4026 or               additional members to the Task Force as      approval of the full-time Designated
        Facsimile (202) 307-8570                         appropriate.                                 Federal Official (DFO) in attendance.




                                                                                                  EXH1BP2Y=
                                                                                                  WIT:
                                                                                                  DATE:
Confidential - Subject to Protective Order                                                        C. Campbell, RDR CRR CSR #13921   US-DEA-00025302
